           Case 2:19-cv-00986-FMO-SK Document 34-1 Filed 05/31/19 Page 1 of 2 Page ID #:475


            1
            2
            3
            4
            5
            6
            7
            8                         UNITED STATES DISTRICT COURT
            9                        CENTRAL DISTRICT OF CALIFORNIA
          10     MARK DALPOGGETTO, Individually          CASE NO. 2:19-cv-00986-FMO-SK
                 and On Behalf of All Others Similarly
          11     Situated,                               [PROPOSED] ORDER SETTING
                                                         SCHEDULE FOR BRIEFING
          12                      Plaintiff,             DEFENDANTS’ MOTION TO
                                                         DISMISS FOR FAILURE TO SERVE
          13          v.                                 THE SUMMONS AND COMPLAINT
          14     WIRECARD AG, MARKUS BRAUN,
                 BURKHARD LEY, ALEXANDER
          15     VON KNOOP, JAN MARSALEK, and
                 SUSANNE STEIDL,
          16
                                  Defendants.
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP         [PROPOSED] ORDER RE MOTION TO DISMISS BRIEFING SCHEDULE
                                   CASE NO. 2:19-cv-00986-FMO-SK
           Case 2:19-cv-00986-FMO-SK Document 34-1 Filed 05/31/19 Page 2 of 2 Page ID #:476


            1          On May 31, 2019, Lead Plaintiff Lawrence Gallagher (“Lead Plaintiff”) and
            2    Defendants Wirecard AG, Markus Braun, Burkhard Ley, Alexander von Knoop, Jan
            3    Marsalek, and Susanne Steidl (“Defendants”) filed a Stipulation Regarding Schedule
            4    for Briefing Defendants’ Motion to Dismiss for Failure to Serve the Summons and
            5    Complaint (the “Stipulation”). The Court, having fully reviewed and considered the
            6    Stipulation, and finding good cause for the Stipulation, orders as follows:
            7          IT IS HEREBY ORDERED that:
            8          1.     Defendants shall file their motion to dismiss for failure to properly serve
            9    the Defendants within 21 days of this order being entered on the docket;
          10           2.     Lead Plaintiff shall file an opposition to the motion to dismiss within 21
          11     days of the filing of the opening brief;
          12           3.     Defendants shall file their reply brief on the motion to dismiss within 14
          13     days of the filing of Lead Plaintiff’s opposition brief;
          14           4.     This order preserves and does not waive the rights of any party, including
          15     without limitation the right of Defendants to file additional motions to dismiss the
          16     current or any amended complaint filed in this action under Rule 12(b) (including for
          17     lack of personal jurisdiction, improper venue, and failure to state a claim),
          18     notwithstanding FRCP 12(g)(2) and 12(h), and to file a motion to dismiss or transfer
          19     this action based on inconvenient or improper venue; as well as Plaintiffs’ right to file
          20     a motion for relief from the Court’s May 9, 2019 Order (Dkt. 27), to request additional
          21     time to effect service on the foreign Defendants, and to engage in any further efforts to
          22     effect service by additional means reasonably calculated to give notice, or as otherwise
          23     permitted by the Court.
          24           IT IS SO ORDERED.
          25
          26
                 DATE:                                      ________________________________________
          27                                                      Judge Fernando M. Olguin
                                                                  United States District Judge
          28

Gibson, Dunn &
                                                 2
Crutcher LLP         [PROPOSED] ORDER RE MOTION TO DISMISS BRIEFING SCHEDULE
                                   CASE NO. 2:19-cv-00986-FMO-SK
